 LOCAL UNION NO.80, SHEET METAL WRKRS.Local Union No. 80,Sheet Metal Workers' Interna-tional Association,AFL-CIOand N.I. I. Labora-toryFurniture Inc. and its subsidiary,Norlab Cor-porationandLocalUnionNo.337,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO. Case 7-CD-255June 23, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding pursuant to Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by the Employer, N. I. I. LaboratoryFurniture Inc. and its subsidiaryNorlab Corporation,alleging that Local Union No. 80, Sheet Metal Work-ers'InternationalAssociation,AFL-CIO, violatedSection 8(b)(4)(D) of the Act. A hearing was heldMarch 16, 1971, before Hearing Officer William C.Schaub, Jr. The parties, with the exception of LocalUnion No. 337, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, appeared at the hearingand all parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues.' Thereafter, theRespondent and the Employer filed briefs in support oftheir positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The rulings of the Hearing Officer made at the hear-ing are free from prejudicial error. They are herebyaffirmed.Upon the entire record in this proceeding, the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERN. I. I. Laboratory Furniture Inc., and its whollyowned subsidiary, Norlab Corporation, are corpora-tions,with headquarters in the State of New York,engaged in the manufacture, sale, and installation oflaboratory furniture throughout the United States;their gross annual revenues exceed $20 million. The siteof the present dispute is Detroit, Michigan, where theEmployer is engaged in work on a subcontract valuedat approximately $1.3 million, which will involve theIRespondent's counsel left the hearing before any evidence was adducedon the ments of the underlying dispute, thereby effectively waiving cross-examination.Counsel asserted that he was familiar with the evidence whichwould be introduced and expressed his confidence in the Employer's wit-nesses.447direct shipment to the jobsite from points outside theState of materials valued in excess of $50,000. TheRespondent and the Employer have stipulated, and wefind, that the Employer isengaged incommerce withinthe meaning of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction herein.II.THE:LABOR ORGANIZATIONS INVOLVEDLocal Union No. 80, Sheet Metal Workers' Interna-tional Association, AFL-CIO, and Local Union No.337, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, are labor organizations withinthe meaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and Factsof theDisputeThe Employer has a subcontractlet by theBarton-Marlow Company,a general contractor located in OakPark,Michigan,to manufacture and install laboratoryfurniture in connection with construction work atWayne State University.At least part of the work in-volves the installation of fume hood cabinets,which theEmployer assigned to its employees who were membersof the Carpenters. On December23, 1970,two of theRespondent's agents, Martin Tibbs and Joseph Rivard,claimed the installation and related work on the fumehoods for the Respondent'smembers.On January 15,1971, Tibbsand Rivard threatenedto picket the jobsite and the Respondent engaged in astrike and picketing at the jobsite from February 9 to12, 1971, when work on the fume hoods was suspendedand the picketing ceased. The Respondent concedesthat an object of the picketing was to force the Em-ployer to accept a decision by the National Joint Boardfor Settlement of Jurisdictional Disputes awarding thework to the Respondent.As a result of the picketing,employees of Carlson Brothers Company,a sheetmetalcontractor,who are represented by the Respondent,withheld their services from February 9 to 12, 1971.B.The Work in DisputeThe dispute arises from the assignment of unloading,uncrating, raising, placing, and installing fume hoodsat the Wayne State University Medical Campus BasicInstruction Facility, Detroit, Michigan. The hoods areattached to blowers on the roof and are used to removefumes which may be generated during chemical experi-ments.The hood goes on top of abase which is attachedto a cabinet to form an integrated system. Both thecabinet and the base are installed by carpenters.191 NLRB No. 87 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. TheContentionsof thePartiesThe Sheet Metal Workers moved the Board to quashthe notice of Section 10(k) hearing on the ground thatthe jurisdictional dispute has been determined by theNational Joint Board for the Settlement of Jurisdic-tionalDisputes,Building and Construction Industry.In support of its motion the Sheet Metal Workers as-serts that the Employer,by virtueof its contract withthe Carpenters,is bound by the decision of the NationalJoint Board.Alternatively,the Sheet Metal Workerscontends that the Employer is not a necessary partyunder Section 10(k) and that,since both it and theCarpenters are bound by the National Joint Board deci-sion, the notice of hearing should be quashed.The Employer argues that the Board has rejected theview that an employer is not a party within the meaningof Section 10(k) and that its contract with the Carpen-ters does not bind it to the procedures of the NationalJoint Board for the Settlement of Jurisdictional Dis-putes.The Employer urges that the Respondent's mo-tion be denied and, further,that the Employer's experi-ence indicates that fume hoods can most economically,quickly,and properly be installed by the Carpentersand the work in dispute should be awarded to em-ployees represented by the Union.D. Applicability of the StatuteThe charge alleges violations of Section 8(b)(4)(D) ofthe Act. The record shows that on December 23, 1970,a claim wasmade for the disputed work by the SheetMetal Workers and that on January 15, 1971, the SheetMetal Workers threatened to picket the jobsite unlessthe disputed work was assigned to it. Respondent en-gaged in astrike and picketing at the jobsite from Feb-ruary 9 to 12, 1971, when work on the fume hoods wassuspended. As a result of, the picketing, employees ofCarlson Brothers Company, who were members of Re-spondent or represented by it, withheld their services.The Respondent asserts that the dispute has beenadjusted by the National Joint Board for the Settlementof Jurisdictional Disputes and that thereis no reasona-ble cause to believe that Section 8(b)(4)(D) of the Acthas been violated, and moves that the notice of Section10(k) hearing be quashed. In support of its motion, itargues that the Employer is bound to the procedures ofthe National Joint Board by its contract with the Car-penters and, alternatively, that the Employer is not anecessary party to the settlement of a jurisdictionaldispute, that both of the Unions involved have anagreed-upon method for the settlement of such dis-putes, and that the dispute has, in fact, been settled.The Respondent urgesPlasterersLocal 79 v.N.L.R.B. [Southwestern Construction Co.],,440 F.2d174 (C.A.D.C., 1970), cert. granted 401 U.S. 907, insupport of its position. There the court held that anemployer was not a necessary party to the settlementof a jurisdictional dispute. The Board, however, hascontinued to adhere to its position that the employercontrolling the work assignment and the rival unions orgroups of employees involved are all "parties to thedispute."Lathers Union Local 104 (The Blaine PettyCompany),186 NLRB No. 70. We find that the Em-ployer is a necessary party to the settlement of thedispute.The Employerhas an agreementwith the UnitedBrotherhood of Carpenters and Joiners of Americawhich provides in its second paragraph that "no changeis to be made in the hours, wages and other conditionsestablished or agreed upon in any locality." The local-ity is covered by an agreement between the CarpentersDistrict Council of Detroit and various employer as-sociations,which provides that the parties, with theexception of the Associated General Contractors orAmerica, Detroit Chapter, Inc., are bound by theProcedural Rules and Regulations of the NationalJoint Board for the Settlement of Jurisdictional Dis-putes, Building and Construction Industry. The Em-ployer is a specialty contractor, not a general contrac-tor,and is not eligible for membership in theAssociatedGeneralContractors.The Respondentargues that the Employer is bound by the decision ofthe National Joint Board by virtue of its agreement toaccept local conditions.There is no indication in the record that the Carpen-ters or the Employer intended the contract to have suchan effect and the contract itself lends no additionalsupport to this interpretation. The first paragraph ofthe agreement provides in part that the Employer:... agrees to recognize the jurisdictional claims ofthe United Brotherhood of Carpenters and Joinersof America, to work the hours, pay the wages andfringe benefits and observe the lawful workingconditions (including lawful union shop agree-ments) established or agreed upon....This suggests that the parties considered jurisdictionalclaims to be separate from working conditions and,further, that "conditions" in the second paragraph re-fers to working conditions. We believe that the refer-ence in the second paragraph to "conditions" is far tooambiguous to be construed as a commitment by theEmployer to be bound to the decision of the NationalJoint Board. We conclude, therefore, that there is notsufficient evidence to establish that the parties to thecontract intended that the Employer be bound by theProcedural Rules and Regulations of the NationalJoint Board for the Settlement of Jurisdictional Dis-putes and that the Employer is not so bound. Since wehave found that the Employer is a "party to the dis-pute" and that it was not bound by the decision of theNational Joint Board, Respondent's motion to quash isdenied. LOCALUNION NO.80, SHEET METAL WRKRS.Based on the entire record we conclude that there isreasonable cause to believe that there has been a viola-tion of Section 8(b)(4)(D) of the Act and that the dis-pute is properly before us for determination.E.Merits of the Dispute1.Collective-bargaining agreementThe only relevant collective-bargaining agreement isthat between the Employer and the United Brother-hood of Carpenters and Joiners of America. The agree-ment recognizes the jurisdictional claims of the Car-penters but does not mention work on fume hoods.Neither of the Unions involved has received certifica-tion by the Board as representative of the Employer'semployees.2.Company and industry practicesTestimony established that, with one exception, it isthe Employer's practice to assign the work which is indispute here to carpenters regardless of the area of thecountry involved and that previous work in Michiganhad been performed by carpenters. Work on fumehoods in the Chicago area, however, is assigned to acomposite crew of carpenters and sheetmetal workers.3.Relative skillsBased on the record before us we can only concludethat the sheetmetal workers lack the experience, tools,and skills necessary to perform much of the work in-volved in the installation of fume hoods in contrast tothe carpenters. Charles Cusumano, the Employer's in-stallation supervisor, and the only witness, testified thatsheetmetal workers must be specially trained to per-form the work, that the skills involved are basicallycarpentry skills, and that many of the tools involved arethose used by carpenters and not by sheetmetal work-ers.4.Efficiency of operationsThe uncontradicted testimony of the Employer's in-stallation supervisor establishes that the work may beperformed more rapidly with fewer employees, and atlower cost if it is done by carpenters.5.Action of the National Joint BoardSince the Employer has not agreed to be bound bythe decision of the National Joint Board for the Settle-ment of Jurisdictional Disputes, its award of the work449involved in this proceeding is only one of the factorswhich we must consider in assigning the disputed work.In all the circumstances, including the absence of anyevidence showing the basis for the award by the Na-tional Joint Board, it can not receive controllingweight.'ConclusionsBased on the entire record and after full considera-tion of all relevant factors, we shall assign the work indispute to the carpenters. The Employer's assignmentof this work conforms with its past practice, best uti-lizes the skills involved, and is conducive to efficientoperation of its business. In making this determinationwe areassigningthe disputed work to employees whoare represented by Local Union No. 337, United Broth-erhood of Carpenters and Joiners of America, AFL-CIO, but not to that Union or its members.DETERMINATION OF DISPUTEPursuant to Section10(k) of theNational Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board hereby makesthe following determination of the dispute:1.Employeesemployed byN. I. I. Laboratory Furni-ture Inc. and its subsidiary,Norlab Corporation,Hicksville,New York,who are currently representedby Local UnionNo. 337,United Brotherhood of Car-penters and Joinersof America, AFL-CIO,are entitledto the unloading, uncrating,raising,placing,and in-stalling of fume hoods at the Wayne StateUniversityMedical Campus Basic InstructionFacility,Detroit,Michigan.2.Local UnionNo. 80,Sheet Metal Workers'Inter-national Association,AFL-CIO,isnot,and has notbeen,entitledbymeans proscribed by Section8(b)(4)(D) of the Actto force or require the Employerto award the above work to its members or employeesit represents.3.Within 10 days from the date of this Decision andDetermination of Dispute,Local UnionNo. 80, SheetMetal Workers'International Association,AFL-CIO,shall notify the Regional Director for Region 7, inwriting, whether it will or will not refrain from forcingor requiring the Employer, by means proscribed bySection 8(b)(4)(D), to award the work in dispute to itsmembers rather than to employees represented by theCarpenters.'Sheet Metal Workers Local 541 (Kingery ConstructionCo),172 NLRBNo 108